Citation Nr: 0822628	
Decision Date: 07/10/08    Archive Date: 07/14/08

DOCKET NO.  06-25 662	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUE

Entitlement to an initial or staged rating in excess of 50 
percent for service connected post-traumatic stress disorder 
(PTSD).


ATTORNEY FOR THE BOARD

B. Morton, Associate Counsel 


INTRODUCTION

The veteran served on active duty from October 1969 to 
October 1973.

This matter is before the Board of Veterans' Appeals (Board) 
from a November 2004 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Honolulu, Hawaii, which 
granted service connection for PTSD, evaluating it at 50 
percent from April 26, 2004, the date the RO received the 
veteran's claim.  At this time, the RO also granted service 
connection for tinnitus and hearing loss.  The RO issued a 
notice of the decision in November 2004, and the veteran 
timely filed a Notice of Disagreement (NOD) in November 2005.  
Subsequently, in July 2006 the RO provided a Statement of the 
Case (SOC), and thereafter, in August 2006, the veteran 
timely filed a substantive appeal, only with respect to the 
PTSD issue.  The RO issued a Supplemental Statement of the 
Case (SSOC) in March 2007.

The veteran initially requested a Board hearing on this 
matter, but subsequently cancelled that request in writing in 
August 2006.  See 38 C.F.R. § 20.704(e).  


FINDINGS OF FACT

1.	VA has made all reasonable efforts to assist the veteran 
in the development of his claim and has notified him of 
the information and evidence necessary to substantiate the 
claim addressed in this decision; of the information VA 
failed to provide in a timely fashion, any resulting 
prejudice has been rebutted.

2.	The veteran's service connected PTSD is manifested by 
occupational and social impairment with deficiencies in 
most areas due to suicidal ideation, near-continuous 
depression, impaired impulse control with irritability and 
episodes of violence, difficulty adapting to stressful 
events and an inability to establish and maintain 
effective relationships; his PTSD is not characterized by 
total occupational and social impairment due to gross 
impairment of thought processes or communication, 
persistent delusions or hallucinations, an inability to 
maintain personal hygiene, disorientation or loss of names 
of self or close relatives. 


CONCLUSION OF LAW

The schedular criteria for an initial rating of 70 percent, 
but no more than 70 percent, for service connected PTSD have 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 4.130, Diagnostic 
Code 9411 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), significantly changed the law 
prior to the pendency of this claim.  VA has issued final 
regulations to implement these statutory changes.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  The VCAA 
provisions include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits, and they redefine the obligations of 
VA with respect to the duty to assist the veteran with the 
claim.  

a. Duty to Notify
VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  The Board concludes that the 
December 2005 and March 2006 letters sent to the veteran by 
the RO adequately apprised him of the information and 
evidence needed to substantiate the claim, and of the 
information it failed to provide in a timely fashion, any 
presumed prejudice has been rebutted.  

In order to meet the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Sanders v. Nicholson, 
487 F.3d 881, 886 (Fed. Cir. 2007) (outlining VCAA notice 
requirements); Beverly v. Nicholson, 19 Vet. App. 394, 403 
(2005) (same).  

Additionally, during the pendency of this appeal, on March 3, 
2006, the Court of Appeals for Veterans' Claims (Court) 
issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 
484, 486 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection claim, 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Id., at 486.  This notice must also inform the 
veteran that a disability rating and an effective date for 
the award of benefits will be assigned if service connection 
is granted.  Id.  

The December 2005 and March 2006 letters from the RO satisfy 
these mandates.  The December 2005 correspondence informed 
the veteran about the type of evidence needed to support his 
claim, namely, proof that his service connected PTSD was 
worse than rated.  This correspondence clearly disclosed VA's 
duty to obtain certain evidence for the veteran, such as 
medical records, employment records and records held by any 
Federal agency, provided the veteran gave consent and 
supplied enough information to enable their attainment.  It 
made clear that although VA could assist the veteran in 
obtaining these records, he carried the ultimate burden of 
ensuring that VA received all such records.  This letter 
additionally apprised the veteran that VA would schedule a 
medical examination or obtain a medical opinion for him if 
the RO determined such to be necessary to make a decision on 
the claim.  Although not required to do so, it also 
specifically asked the veteran to provide VA with any other 
supporting evidence or information in his possession, see 73 
Fed. Reg. 23353, 23354 (Apr. 30, 2008), while the March 2006 
letter informed the veteran about the manner in which VA 
calculates disability ratings and assigns effective dates.  
The Board thus finds that the veteran was effectively 
informed to submit all relevant evidence in his possession, 
and that he received notice of the evidence needed to 
substantiate his claim, the avenues by which he might obtain 
such evidence, and the allocation of responsibilities between 
himself and VA in obtaining such evidence.  See Beverly, 19 
Vet. App. at 403; see also Mayfield v. Nicholson, 19 Vet. 
App. 103, 109-12 (2005), rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006).

The Board also recognizes that, according to Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice 
must "precede an initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."  
VA did not provide all of such notice to the veteran prior to 
the November 2004 RO decision that is the subject of this 
appeal in its December 2005 or March 2006 letters.  Where 
such a timing error occurred, the Board must presume that the 
error was prejudicial, and VA bears the burden of rebutting 
said presumption.  Sanders, 487 F.3d at 886, 889 (recognizing 
that "VCAA notice errors are reviewed under a prejudicial 
error rule" and holding that "all VCAA notice errors are 
presumed prejudicial and . . . VA has the burden of rebutting 
this presumption"); see also Mayfield v. Nicholson, 19 Vet. 
App. 103, 111-16 (2005), rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006).  

In Sanders, the Federal Circuit held that any error by VA in 
providing the notice required by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)(1) is presumed prejudicial and that once 
an error is identified by the Veterans Court (Court of 
Appeals for Veterans Claims), the burden shifts to VA to 
demonstrate that the error was not prejudicial.  The Federal 
Circuit reversed the Court of Appeals for Veterans Claims' 
holding that an appellant before the Court has the initial 
burden of demonstrating prejudice due to VA error involving: 
(1) providing notice of the parties' respective obligations 
to obtain the information and evidence necessary to 
substantiate the claim: (2) requesting that the claimant 
provide any pertinent evidence in the claimant's possession; 
and (3) failing to provide notice before a decision on the 
claim by the agency of original jurisdiction.  

An error "whether procedural or substantive, is prejudicial 
when [it] affects a substantial right so as to injure an 
interest that the statutory or regulatory provision involved 
was designed to protect such that the error affects 'the 
essential fairness of the [adjudication].'"  Mayfield, 
supra, at 116; accord Sanders, supra, at 891 ("this opinion 
does not . . . change the rule that reversal requires the 
essential fairness of the adjudication to have been 
affected").  That is, "the key to determining whether an 
error is prejudicial is the effect of the error on the 
essential fairness of the adjudication."  Mayfield, supra; 
accord Sanders, supra.  "[A]n error is not prejudicial when 
[it] did not affect 'the essential fairness of the 
[adjudication],'" see Mayfield, supra, at 121, and non-
prejudicial error may be proven by a showing that "the 
purpose of [VCAA] notice was not frustrated, e.g., by 
demonstrating: (1) that any defect was cured by actual 
knowledge on the part of the claimant, (2) that a reasonable 
person could be expected to understand from the [defective] 
notice what was needed, or (3) that a benefit could not have 
been awarded as a matter of law."  Sanders, supra, at 889; 
accord Dalton v. Nicholson, 21 Vet. App. 23, 30 (2007) 
(determining that no prejudicial error to veteran resulted in 
defective VCAA notice when the veteran, through his counsel, 
displayed actual knowledge of the information and evidence 
necessary to substantiate his claim).  Accordingly, "there 
could be no prejudice if the purpose behind the notice has 
been satisfied . . . that is, affording a claimant a 
meaningful opportunity to participate effectively in the 
processing of [the] claim. . . ."  Mayfield, supra, at 128.    

The Board determines that any presumed prejudice to the 
veteran as a result of the belated VCAA notice has been 
rebutted.  Specifically, the RO cured this timing defect by 
providing complete VCAA notice together with readjudication 
of the claim, as demonstrated by the March 2007 SSOC.  
Prickett v. Nicholson, 20 Vet. App. 370, 376-78 (2006) 
(validating the remedial measures of issuing fully compliant 
VCAA notification and readjudicating the claim in the form of 
an SOC to cure timing of notification defect).  The veteran 
thus was not prejudiced by any defect in timing, as "the 
purpose behind the notice has been satisfied . . . that is, 
affording a claimant a meaningful opportunity to participate 
effectively in the processing of [the] claim. . . ."  
Mayfield, 19 Vet. App. at 128.          

b. Duty to Assist
VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A(a) ("The Secretary shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the . . . claim").  This duty includes 
assisting the veteran in obtaining records and providing 
medical examinations or obtaining medical opinions when such 
are necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(b), (c), (d) (setting forth Secretary's various duties 
to claimant).  

VA informed the veteran of its duty to assist in obtaining 
records and supportive evidence, and the veteran in fact did 
receive September 2004 and September 2006 VA examinations, 
which were thorough in nature and adequate for the purposes 
of deciding this claim.  The Board finds that the medical 
evidence of record is sufficient to resolve this appeal, and 
the VA has no further duty to provide an examination or 
opinion.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

The Board also notes that the evidence of record indicates 
that the veteran has received group therapy treatment at the 
Kauai Vet Center.  By a letter dated March 15, 2007, the RO 
requested that the veteran provide authorization and consent 
for release of these records so that the RO could consider 
them and associate them with the claims file.  To date, the 
veteran has neither responded to this request nor indicated a 
willingness to obtain and submit said records.  In addition, 
the RO addressed this correspondence to the veteran's address 
of record, and the letter was not returned to the RO as 
undeliverable nor has the veteran claimed non-delivery.  See 
Jennings v. Mansfield, 509 F.3d 1362, 1367 (Fed. Cir. 2007); 
Butler v. Principi, 244 F.3d 1337, 1340 (2001) (noting that 
the presumption of regularity "allows courts to presume that 
what appears regular is regular"); Clarke v. Nicholson, 21 
Vet. App. 130, 133 (2007) (discussing presumption of 
regularity).  

Under such a circumstance, the Board takes note that VA's 
duty to assist is not a "one-way" street, and that the 
veteran, too, has an obligation to assist in the adjudication 
of his claim.  Turk v. Peake, 21 Vet. App. 565, 568 (2008) 
("Corresponding to VA's duty to assist the veteran in 
obtaining information is a duty on the part of the veteran to 
cooperate with VA in developing a claim"); Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  Thus, although the 
Kauai Vet Center records could provide relevant information 
that pertains to the instant initial higher rating claim for 
the veteran's service connected PTSD, the RO has made a 
proper and sufficient attempt to acquire these records, but 
heretofore has been unable to do so due to the veteran's lack 
of assistance.  Accordingly, the Board determines that VA has 
satisfied its duty to assist the veteran in this regard.

Based on the foregoing, the Board finds that the VA fulfilled 
its VCAA duties to notify and to assist the veteran, and 
thus, no additional assistance or notification was required.  
The veteran has suffered no prejudice that would warrant a 
remand, and his procedural rights have not been abridged.  
See Bernard, 4 Vet. App. at 392-94.


II. Law & Regulations

a. Calculation of Disability Ratings
38 U.S.C.A. § 1155 sets forth provisions governing disability 
ratings, and it directs the Secretary to "adopt and apply a 
schedule of ratings of reductions in earning capacity from 
specific injuries or combination of injuries."  The schedule 
of ratings must provide for ten grades of disability, and no 
more, ranging from 10 percent to 100 percent in 10 percent 
intervals, upon which the payments of compensation shall be 
based.  38 U.S.C.A. § 1155.  In addition, "the Secretary 
shall from time to time readjust this schedule of ratings in 
accordance with experience."  38 U.S.C.A. § 1155.

To this end, the Secretary promulgated 38 C.F.R. § 3.321(a), 
which requires the use of a "Schedule for Rating 
Disabilities . . . for evaluating the degree of disabilities 
in claims for disability compensation . . . and in 
eligibility determinations."  The provisions contained in 
the rating schedule approximate the average impairment in 
earning capacity in civil occupations resulting from a 
disability.  38 C.F.R. § 3.321(a); accord 38 U.S.C.A. § 1155 
("The ratings shall be based, as far as practicable, upon 
average impairments of earning capacity resulting from such 
injuries in civil occupations").  Separate diagnostic codes 
pertain to the various disabilities.  See 38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

With respect to evaluations for PTSD, 38 C.F.R. § 4.130 sets 
forth the applicable schedule of ratings for mental 
disorders.  38 C.F.R. § 4.130.  Specifically, Diagnostic Code 
9440 governs general disability ratings for mental disorders, 
to include PTSD.  38 C.F.R. § 4.130, Diagnostic Code 9440; 
see 38 C.F.R. § 4.130, Diagnostic Code 9411.  Under this 
Code, a veteran will garner a 50 percent rating in the 
presence of "[o]ccupational and social impairment with 
reduced reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships."  
38 C.F.R. § 4.130, Diagnostic Codes 9411, 9440. 

A claimant will generate a 70 percent evaluation with 
"[o]ccupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships."  38 C.F.R. § 4.130, 
Diagnostic Codes 9411, 9440.  

Finally, a 100 percent total disability rating will be 
secured by a veteran who experiences "[t]otal occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name."  38 C.F.R. § 4.130, Diagnostic 
Codes 9411, 9440.                    

The Board acknowledges that symptoms recited in the criteria 
in the rating schedule for evaluating mental disorders are 
"not intended to constitute an exhaustive list, but rather 
are to serve as examples of the type and degree of the 
symptoms, or their effects, that would justify a particular 
rating."  Mauerhan v. Principi, 16 Vet. App. 436, 442 
(2002).  In adjudicating a claim for a higher rating, the 
adjudicator must consider all symptoms of a claimant's 
service-connected mental condition that affect the level of 
occupational or social impairment.  Id., at 443.  

Thus, in addition to these rating criteria, the GAF score, 
which represents the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness," is also important in rating a 
psychiatric disability.  See e.g., Richard v. Brown, 9 Vet. 
App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240, 
243 (1995).  Like an examiner's assessment of the severity of 
a condition, a GAF score assigned in a case is not 
dispositive of the evaluation issue; rather, the Board must 
consider the GAF score in light of the actual symptoms of the 
veteran's disorder, which provide the primary basis for the 
rating assigned.  See 38 C.F.R. § 4.126(a).


III. Analysis

a. Factual Background
A May 2004 private psychotherapy report by R.M.S., PH.D., 
notes that the veteran appeared to be quiet and intelligent, 
oriented x4, with fair hygiene and casual dress.  The veteran 
appeared to keep to himself.  He reported experiencing 
flashbacks, anger and rage, fear, social isolation, severe 
depression, anxiety and isolation in his bedroom for days at 
a time.  He had few friends, and found himself detached from 
others.  He would not allow visitors in his home, and could 
not have "love feelings".  The veteran described having 
road rage, irritability and anger outbursts, as well as 
difficulty concentrating and poor memory.  Based on these 
data, R.M.S. diagnosed the veteran with severe PTSD, 
assigning a GAF score of 45.          

A June 2004 letter from the veteran's then-girlfriend, J.M., 
details her impressions of their relationship and of the 
veteran.  She described the veteran's inability to have a 
close relationship, his tendency to withdraw and to be by 
himself, and his rageful anger.    

As reflected in the veteran's September 2004 Stressor 
Statement, he recalled the traumas that he endured during 
service, and admitted to having thoughts of suicide.  He 
affirmed that he had periods of violence and struggled with 
poor concentration, short term memory loss, depression and 
anger.  The veteran expressed how he had alienated most of 
his friends and acquaintances.  

The veteran's then-roommate, C.L.M., also submitted a letter 
in September 2004, where she described him as having anger 
and violence issues, as well as exhibiting paranoia 
tendencies (i.e., double checking to make sure the stove has 
been turned off) and rage episodes.      

Also in September 2004 the veteran submitted to a VA 
psychiatric examination; the clinician reviewed the claims 
file.  At this time, the veteran reported that he 
"isolate[s] myself in my room for 3-4 days.  Wonder if I 
should end my life, not being able to control my life."  He 
stated that he had nightmares, and could not show love to 
people who love him.  He also described having "road rage" 
and getting into fights, and being physically abusive to his 
girlfriend, which led to his arrests.  The veteran stated 
that he just wanted to be alone, and questioned whether he 
should continue living.  

On examination, the veteran appeared well groomed and had 
clear, coherent speech with a depressed mood.  He was alert 
and oriented x3, but reported having passive suicidal 
ideations, without current plan.  In addition, the veteran 
had fair long-term memory, simple and good judgment in 
addition to having positive insight into his PTSD problems.  
He avoided stimuli associated with the trauma, and tended to 
self isolate.  He was hypervigilant with an exaggerated 
startle response, with a reported history of impairment with 
communication and thought process.  In particular, the 
veteran noted that he had difficulties expressing himself.  
He did not have a history of delusions or hallucinations, but 
the clinician noted that inappropriate behavior was positive 
for anger outbursts that occur daily.  The veteran expressed 
difficulty in performing daily activities such as shopping 
and being out around crowds, although he could maintain his 
personal hygiene.  He noted that he had obsessive or 
ritualistic behavior only with respect to checking the stove 
and locking doors.         

Based on these data, the clinician diagnosed the veteran with 
moderate to severe, chronic PTSD.  He assigned a GAF score of 
approximately 55, and observed that his "PTSD symptoms 
hav[e] effected his job choice - i.e., to be his own boss and 
work alone if possible.  History of problems working with 
others and taking orders from authority figures . . . . His 
quality of life has significantly suffered, from his exposure 
to combat in Vietnam . . . . The veteran essentially does not 
socialize.  Poor history of relationships with women 
including verbal and physical abuse."  The VA physician 
concluded that "[o]verall the veteran's psychological 
functional status is poor except for his having been able to 
maintain employment ever since his discharge from the 
military."          

June 2005, September 2005, and November 2005 VA mental health 
notes reflect that the veteran continued to experience 
depression, insomnia, rage outbursts at his significant 
other, passive suicidal ideations, and lack of impulse 
control.  At these times, he also appeared well-groomed, and 
had clear, coherent speech, with relevant and linear thought 
process.  He was isolative socially, but denied having 
auditory or visual hallucinations.  Examiners assigned GAF 
scores of 51 to 52 in June 2005, and 50 in September 2005. 

In his November 2005 NOD, the veteran stated that he was 
"experiencing increased suicidal ideations with thoughts of 
how and where I may carry out this . . . ."  He also 
indicated that "I feel very out of control most times, angry 
and irritable for no reason that I can explain except it's 
just my mood or the way I am feeling at the moment.  Being 
around people is irritating to me, so I shy away from family 
and social gatherings."  He further expressed that "I have 
to leave work several times a day, just to get away and be 
able to cope with the employees and customers.  I feel I am 
surrounded by stress and there is no relief or happiness in 
sight."  

A January 2006 Kauai Police Department Incident Sheet and an 
April 2006 Law Vegas Police Department Incident Sheet 
indicate that the veteran had been arrested for domestic 
battery.  

An August 2006 letter from the veteran's friend and former 
girlfriend, C.L.M., indicates that the veteran had acted 
violently towards her in the past.  She conveyed her 
impression that the veteran's "condition is worse than 
ever," and that his "temper manifests from no where and 
seemingly without cause."  She noted that she had difficulty 
talking with him, as he tended to become defensive, and 
admitted that "I end up having to remove myself from the 
situation, for fear that he may become violent, as he has in 
the past on several occasion[s]."     

Also in August 2006 the veteran submitted a letter, stating 
that he had grown more irritable with life generally, felt 
"more hopeless and at my wits end."  He further stated that 
"I am contemplating suicide daily and isolating myself from 
people who I think care.  I often think of going head on with 
another vehicle while driving, but don't want to hurt anyone 
else, then I think of driving off a cliff at Waimea Canyon.  
My other option is to put a bullet through my heart.  I try 
but don't know how to shut these thoughts off. . . . I just 
want it all to end."  The veteran also reported that he 
"cannot focus on anything or anyone, only hatred and 
contempt for how I feel," and that the only reason he gets 
out of bed everyday is because of his job responsibility.            
 
An August 2006 VA mental health record further notes that the 
veteran's PTSD seemed to be worsening.  He reported having 
nightmares and increasing anger, with four arrests for 
domestic violence.  Although the veteran appeared alert and 
oriented x3, and well-groomed with clear, coherent speech and 
thought, he continued to report having passive suicidal 
ideations and impaired impulse control.  The examiner 
therefore assigned a GAF score of 49.

A September 2006 private psychotherapy note by R.M.S., Ph.D. 
reflects his impression that the veteran "has definitely 
gotten worse over the past years.  His arrest record speaks 
for itself.  His string of arrests and hospitalization have 
all centered around his social/domestic issues."  He 
diagnosed the veteran with "severe" PTSD, and assigned a 
GAF score of 45.    

Also in September 2006, R.M.S. authored a letter in support 
of the veteran's claim, which summarized his impressions of 
the veteran from his previous psychotherapy session notes.  
Specifically, R.M.S. stated that "[i]t is my professional 
opinion that his service connected PTSD conditioned has 
worsened."  R.M.S. noted that since the last rating 
decision, the veteran "was put in a straight jacket for 3 
days in the Law Vegas jail in April 2006" for battery and 
domestic violence charges.  The veteran further had been 
arrested and jailed in Kauai twice in March 2005 and once in 
January 2006 because of abuse of a family member.  R.M.S. 
expressed his concern that these incidents demonstrate "his 
lack of impulse control and anger management issues. . . . I 
fear that his propensity for violence will land him in jail 
for a long time if he is not much more careful."  The 
clinician also conveyed that "[i]n my opinion he suffers 
from social impairment, with deficiencies in most areas, such 
as family relations, judgment, thinking and mood.  He has 
definite and frequent suicidal ideations," and "suffers 
from a continuous depression and frequent panic attacks and 
nightmares/night-terrors."  In addition, R.M.S. indicated 
that the veteran's "family/domestic violence issues are 
evidence that he has severely impaired ability to establish 
and maintain favorable relationships with people."  He also 
stated that when he asked the veteran if he felt like killing 
his former significant other, the veteran answered 
affirmatively, that "[t]he thought has crossed my mind many 
times."  While R.M.S. noted that the veteran did work, he 
suggested that "[i]t is fortunate that he works for himself 
or he probably would have been fired a long time ago from his 
employment."

In summation, R.M.S. determined that the veteran "suffers 
from impaired impulse control and anger issues as evidenced 
by his string of arrests for domestic violence and battery.  
He cannot deal effectively with stressful circumstances.  He 
seems to revert back to violence a[s] a means of 
communicating his repressed and denied hostility left over 
from his service in the Vietnam War."                 

In September 2006 the veteran again submitted to a VA 
psychiatric examination; the examiner reviewed the claims 
file and noted that the veteran had not been hospitalized for 
any psychiatric reasons since 2004.  The clinician also 
stated that the veteran had partaken in an anger management 
group at the Kauai Vet Center, which the veteran described as 
helpful in teaching him how to calm down or to disengage from 
a situation that causes him to anger.  Despite his 
participation in this group, however, the veteran conveyed 
that he continued to have nearly daily anger problems, which 
caused him to avoid others.  All in all, the veteran conveyed 
that he had good relationships with about 4 to 5 people who 
he employed at his kayak business, but that he could not 
tolerate interacting with the tourists to whom he rents the 
equipment.  The veteran described himself as having a "dark 
side," where he "snaps" and releases his anger in an 
uncontrollable manner.  He denied getting into physical 
altercations, stating only that he engaged in verbal ones, 
but then "sheepishly admitted" that he had hit his 
girlfriend for which he had received four domestic violence 
charges.  The veteran affirmed that he has considered suicide 
many times in the form of driving off a cliff or shooting 
himself in the heart.  The latter thought caused the veteran 
to give away his gun, and his most recent suicidal thought 
occurred the week before.                          

As for his work life, the veteran stated that he primarily 
opened and closed the kayak shop, kept up the surroundings 
and repaired the equipment, leaving customer interaction and 
paperwork to his business partner.  The veteran stated that 
he typically spends at least 1 to 2 days "hiding out" in 
his home because he feels stressed.  He admitted to using 
drugs and alcohol.  

The veteran stated that he had been divorced, and felt 
dissatisfied with his inability to maintain any post-marriage 
relationships.  He further conveyed that he was estranged 
from his only son and his own family, electing to keep his 
distance from them.  The veteran noted that he had two Navy 
friends, who he would meet with occasionally, but estimated 
that he only goes to a bar once every three months, as he did 
not have any friends.  He did participate in the Canoe Club, 
whose members paddle together about one to two times monthly.      

The VA examiner determined that "it is clear that [the 
veteran's] social functioning is impaired," and that his 
"ability to interact with people is limited to situations 
involving alcohol."  At the same time, however, he observed 
that the veteran had good occupational functioning, as 
demonstrated by maintaining a successful business.  At the 
time of the exam, the veteran appeared well-groomed and 
casually dressed, but he did have the smell of alcohol on his 
breath.  He appeared fully oriented, with normal speech as to 
rate and rhythm.  He could recall three out of three objects 
immediately after five minutes, but had some difficulty with 
serial sevens.  He exhibited a full-ranging affect, with fair 
insight and judgment and a mildly depressed mood.  The 
examiner assigned a GAF score of 55.     

As reflected in an October 2006 VA mental health note, the 
veteran continued to experience sleep impairment, nightmares 
and anger problems.  He reportedly had a decrease in suicidal 
ideations at this time, and appeared well-groomed, with 
coherent speech and linear thought process.  The examiner 
assigned a GAF score of 49. 

A November 2006 VA mental health outpatient report notes that 
the veteran had a difficult week, with the passing away of 
two friends, as well as having had an argument with his 
business partner.  The veteran conveyed that he had 
difficulty socializing.  

A mental status examination revealed an alert, organized and 
oriented individual who appeared well groomed in casual 
dress.  He exhibited clear and coherent speech with fair to 
good eye contact.  The veteran described his mood as 
depressed, with good and bad days, but he indicated that he 
was "[n]ot, on the edge."  He seemed future-oriented and 
had no expressions of self/other harm.  

Based on these data, the examiner diagnosed the veteran with 
major depression and PTSD.  He noted that the veteran had 
nightmares, poor sleep, irritability, guilt, hypervigilance 
and anger outbursts.  The clinician observed that the veteran 
had experienced work-related stress, and currently partook in 
an anger management and PTSD support group at the Kauai Vet 
Center.  He assigned a GAF score of 49-50.  

b. Discussion
The Board finds that the evidence weighs in favor of a higher 
initial rating of 70 percent for the veteran's PTSD.  
Specifically, the veteran has consistently reported that he 
has recurring suicidal ideations, and has described that he 
has concretely thought about killing himself by way of 
driving off a cliff or shooting himself in the heart.  His 
multiple arrests for violent abuse of his significant others 
supports a finding that he has impaired impulse control, as 
contemplated by Diagnostic Code 9411 for a 70 percent 
evaluation, and his alienation from his close relatives 
demonstrates that he has an inability to establish and 
maintain effective relationships.  The medical evidence and 
the veteran's lay statements document that he has continuous 
depression, which also weighs in favor of a 70 percent 
rating.    

Although over time the veteran has been able to maintain 
employment with his own business, and generally has appeared 
well-groomed with coherent, clear speech and normal 
orientation during psychiatric examinations, which could 
weigh against a higher rating, the fact that, by his own 
account and the accounts of C.L.M. and J.M., he isolates 
himself, does not often interact with the public, and 
performs solitary work, reflects symptoms that  more closely 
align with the 70 percent evaluation.  His GAF scores, which 
have ranged from 45 to 55 and reflect moderate to severe 
symptoms manifested by suicidal ideations and conflicts with 
peers, are not inconsistent with the 70 percent rating in 
light of the veteran's overall disability picture.    

The Board also determines that the evidence preponderates 
against an initial or staged rating of 100 percent under 
Diagnostic Code 9411, as the medical and lay evidence of 
record does not indicate that the veteran has exhibited total 
occupational and social impairment with such symptoms as 
persistent delusions or hallucinations, gross impairment of 
communication or thought process, disorientation as to time 
and place, or memory loss of names of self or close 
relatives.  Instead, while the medical evidence of record 
clearly establishes that the veteran has suicidal ideations, 
violent outbursts, and anger problems, the veteran's overall 
disability picture, to include his range of GAF scores, 
appears more consistent with the criteria enunciated for the 
70 percent evaluation.  The fact that the veteran has 
maintained fair judgment and insight, appropriate grooming, 
and has maintained a business (albeit a business that 
requires little contact with the public) and has not reported 
having delusions or hallucinations, weighs against assignment 
of a 100 percent rating under Diagnostic Code 9411.   

While the evidence supports a higher initial rating of 70 
percent for the veteran's PTSD, for the reasons stated above, 
the Board finds that the preponderance of the evidence is 
against an initial or staged rating in excess of 70 percent.  
Accordingly, the benefit of the doubt doctrine does not apply 
to this aspect of the claim.  38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding 
that "the benefit of the doubt rule is inapplicable when the 
preponderance of the evidence is found to be against the 
claimant").

As required by Schafrath v. Derwinski, 1 Vet. App. 589, 593 
(1991), the Board has considered 38 C.F.R. § 3.321(b)(1), 
which governs extraschedular ratings.  As indicated above, 
the relevant evidence of record shows that the veteran 
remains substantially employed and he has not shown that his 
PTSD is so severe as to produce marked interference with 
employment or require frequent hospitalization.  Thus, a 
remand for referral to the Director of VA's Compensation and 
Pension Service for extraschedular consideration is not 
warranted.  See Bagwell v. Brown, 9 Vet. App. 337, 338, 339 
(1996).


ORDER

An increased initial rating of 70 percent, but no more than 
70 percent, for service connected PTSD is granted, subject to 
the law and regulations governing the payment of VA monetary 
benefits. 



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


